DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhattad et al. (US 2018/0219576).

With regard to claim 1, Bhattad teaches:  A base station  (see figure 9) that performs radio communication with a radio terminal using at least one narrow frequency 
a transmitter (see figure 4: paragraph 43 and 66-67)  configured to transmit, to the radio terminal, configuration information for frequency hopping where the radio communication is performed while switching the narrow frequency band (step 902 in figure 9 and step 1004 in figure 10: paragraphs 90 and 93); and 
a controller (processor, see figure 4: paragraphs 66-68, 71 )configured to allocate, to the radio terminal, a first frequency band of the frequency hopping and a frequency band of a hopping destination (see step  904 and step 1002: paragraphs  90 and 93 ), 
wherein the first frequency band and the frequency band of the hopping destination respectively include the narrow frequency band and fraction resource blocks (see step 906 in figure 9:  paragraphs 90-91 and 93: the examiner views center RB as fraction resource block).
0090] FIG. 9 is a flow diagram illustrating example operations 900 for wireless communications, in accordance with certain aspects of the present disclosure. The operations 900 may be performed by a UE (e.g., such as one of the UEs 120 illustrated in FIG. 1). The operations 900 may begin, at 902, by receiving a resource allocation for uplink transmission in at least one subframe. The resource allocation includes a set of allocated subframes and configuration information for frequency hopping (e.g., hopping parameters, starting RB, etc.). At 904, the UE determines allocated frequency hopped resources (e.g., narrowbands), within a system bandwidth, for each subframe of the set of allocated subframes based on the configuration information. At 906, the UE includes a center RB of the system bandwidth in addition to the determined allocated frequency hopped resources if the determined allocated frequency hopped resources include resources around the center RB. At 908, the UE removes a last RB (i.e., the RB at the edge of the allocated RBs) from the determined allocated frequency hopped resources if ), 
the fraction resource blocks are resource blocks, the number of which is smaller than the predetermined resource block number  (paragraph 90-93 : The system bandwidth may include narrowband regions (e.g., 6 contiguous RB narrowband regions), the center RB, and edge RBs on either side of the system bandwidth. The center RB and/or edge RBs may be in the one or more narrowband regions or outside the one or more narrowband regions.)  and the fraction resource blocks are positioned adjacently to the narrow frequency band in a frequency domain ( see figure 8: paragraphs 85-86) 
the controller is configured to make the number of the fraction resource blocks included in the frequency band of the hopping destination equal to the number of the fraction resource blocks included in the first frequency band (paragraphs 91-92 and 94:
[0092] The UE may be configured to transmit (and/or monitor) 5 MHz bandwidth or 20 MHz bandwidth. The center RB may be excluded from the system bandwidth for determining the initial resource allocation. The UE may determine whether the allocated frequency hopped resources (after including the center RB) are an allowable combination (e.g., the allocation size in RBs is of the form 2.sup.X3.sup.Y5.sup.z) or a multiple thereof. If not, the UE may remove an RB from an edge of the system bandwidth and/or the UE may drop an uplink transmission (e.g., PUSCH) for the subframe. Alternately, to avoid the allocation size changing across different subframes for the same data transmission, the UE may always drop an edge RB when the frequency hopped resources allocation spans around the center RB causing the center RB to be included. ).  

    PNG
    media_image1.png
    800
    693
    media_image1.png
    Greyscale





With regard to claim 4, Bhattad teaches:  A radio terminal that performs radio communication with a base station using at least one narrow frequency band where the number of resource blocks is limited to a predetermined resource block number, the radio terminal comprising: 
a receiver (see figure 4: paragraph 43 and 66-67) configured to receive, from the base station, configuration information for performing frequency hopping where the radio communication is performed while switching the narrow frequency band, and allocation information relating to allocation of a first frequency band of the frequency hopping and a frequency band of the hopping destination  (step 902 in figure 9 and step 1004 in figure 10: paragraphs 90 and 93); and 
a controller  (processor, see figure 4: paragraphs 66-68, and 71 )  configured to control the radio communication using the frequency hopping based on the configuration information and the allocation information (see step  904, paragraphs  90 and102-104 ),
 wherein the first frequency band and the frequency band of the hopping destination respectively include the narrow frequency band allocated from the base station (see step 906 in figure 9:  paragraphs 90-91 and 93: the examiner views center RB as fraction resource block), and 

the fraction resource blocks are resource blocks, the number of which is smaller than the predetermined resource block number  (paragraph 90-93 : The system bandwidth may include narrowband regions (e.g., 6 contiguous RB narrowband regions), the center RB, and edge RBs on either side of the system bandwidth. The center RB and/or edge RBs may be in the one or more narrowband regions or outside the one or more narrowband regions.)  and the fraction resource blocks are positioned adjacently to the narrow frequency band in a frequency domain ( see figure 8: paragraphs 85-86) , and 
the controller is configured to decide whether or not the fraction resource blocks are to be used in the radio communication with respect to the other frequency band out of the first frequency band and the frequency band of the hopping destination  (paragraphs 91-92 and 94-95:center RB may or may not be included in the allocation) .  


With regard to claim 11, Bhattad teaches:  A radio communication system comprising: 

a base station  configured to transmit, to the radio terminal, configuration information for frequency hopping where radio communication with the radio terminal is performed while switching the narrow frequency band to the radio terminal (paragraphs 66-67, 90, 93, and 102), 
wherein the radio terminal includes: 
a receiver (see figure 4: paragraph 43 and 66-67) configured to receive, from the base station, the configuration information and allocation information relating to allocation of a first frequency band of the frequency hopping and a frequency band of a hopping destination (step 902 in figure 9 and step 1004 in figure 10: paragraphs 90 and 93); and 
a controller (processor, see figure 4: paragraphs 66-68, 71 ) configured to control the radio communication using the frequency hopping based on the configuration information and the allocation information (see step  904, paragraphs  90 and102-104 ), 
the first frequency band and the frequency band of the hopping destination respectively include the narrow frequency band allocated from the base station (see step 906 in figure 9:  paragraphs 90-91 and 93: the examiner views center RB as fraction resource block). 
one frequency band out of the first frequency band and the frequency band of the hopping destination further includes fraction resource blocks allocated from the base station (paragraphs 90-94), 

the controller is configured to decide whether or not the fraction resource blocks are to be used in the radio communication with respect to the other frequency band out of the first frequency band and the frequency band of the hopping destination  (paragraphs 91-92 and 94-95).  

With regard to claims 2 and 5, Bhattad teaches: wherein the radio communication is an uplink communication  and the fraction resource blocks are positioned adjacently to the narrow frequency band, and are resource blocks, the number of which is smaller than the predetermined resource block number (paragraphs 82, 85 and 90).  
With regard to claim 3, Bhattad teaches: wherein the controller is configured to perform resource block allocation to the radio terminal, such that a frequency positional relationship between the narrow frequency band and the fraction resource blocks in the frequency band of the hopping destination becomes opposite to a frequency positional relationship between the narrow frequency band and the fraction resource blocks in the first frequency band (see figure 8: paragraphs 82-85).  
With regard to claim 6, Bhattad teaches: wherein the controller is configured to decide whether or not the fraction resource blocks are to be used in the radio In some cases, the center RB may always be included and the edge RB may be removed if the allocation after hopping leads to RBs on either side of the center RB, that is not part of legacy NB, being allocated.).  
With regard to claim 7, Bhattad teaches: wherein the controller is configured to decide whether or not the fraction resource blocks are to be used in the radio communication with respect to the other frequency band based on a notification from the base station (paragraph 96:  the hopping parameter(s) may be restricted, such that a wraparound (e.g., wrap around the edges of the configured bandwidth or "wrap" around the center RB) is avoided. ).  

With regard to claim 8, Bhattad teaches: wherein, when the fraction resource blocks are not used in the radio communication with respect to the other frequency band, the controller is configured to apply a transport block size corresponding to the number of resource blocks of the other frequency band to both of the one frequency band and the other frequency band, and the number of resource blocks of the other frequency band is the number of resource blocks from which the fraction resource blocks are excluded (paragraphs 53, 83-85 and 91).  



With regard to claim 10, Bhattad teaches: wherein the one frequency band is the frequency band of the hopping destination and the other frequency band is the first frequency band (see figure 8: paragraphs 85-86, and 93).    


    PNG
    media_image2.png
    635
    831
    media_image2.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baldemair et al. (US 2018/0309551: see figures 4-7).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096.  The examiner can normally be reached on Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/23/2021